Judgment, Supreme Court, New York County (Carol Berkman, J., at hearing; Richard Carruthers, J., at jury trial and sentence), rendered February 7, 1996, convicting defendant of robbery in the first and second degrees, and sentencing her to concurrent terms of 2 to 6 years and IV2 to 4V2 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s findings concerning reliability of identification testimony.
Defendant’s motion to suppress statements was properly denied since the record establishes that defendant could not have reasonably believed that she was in custody at the time (People v Yukl, 25 NY2d 585, cert denied 400 US 851). Concur— Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.